


Exhibit 10.2+
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into as of May 1, 2013
(the “Effective Date”) by and between ServiceSource International, Inc.
(“ServiceSource”) and Richard Campione (“Employee”).
Recitals
WHEREAS, ServiceSource and Employee desire to enter into this Agreement in
connection with Employee's employment as President, Cloud & Data Services
Business of ServiceSource.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements of
the parties contained herein, the parties acknowledge and agree as follows:
1.EMPLOYMENT TERMS AND CONDITIONS. ServiceSource hereby employs Employee as
ServiceSource's President, Cloud & Data Services Business, and Employee hereby
accepts such employment with ServiceSource upon all of the terms and conditions
described in this Employment Agreement (this “Agreement”), effective as of May
1, 2013 (the “Commencement Date”).


2.DUTIES.


(a)Responsibilities. Employee's position is President, Cloud & Data Services
Business, reporting to ServiceSource's Chairman and Chief Executive Officer.
Employee shall be responsible for and expected to perform all duties and tasks
as directed by ServiceSource.


(b)Loyal and Full Time Performance of Duties. While employed by ServiceSource,
Employee shall not directly or indirectly, engage in any Competitive Activity.
For the purpose of this Agreement, “Competitive Activity” is any activity which
is the same as or competitive with any activity engaged in by ServiceSource,
during Employee's employment by ServiceSource. Competitive Activities may
include, without limitation, the provision of (a) outsourced sales, technology
and/or marketing services, or (b) consulting services for a client with respect
to the sales and marketing of services agreements to end users where such
clients compete with ServiceSource and/or its customers.


(c)ServiceSource Policies. Employee agrees to abide by ServiceSource's rules,
regulations, policies and practices, written and unwritten, as they may from
time to time be adopted or modified by ServiceSource at its sole discretion.
ServiceSource's written rules, policies, practices and procedures shall be
binding on Employee unless superseded by or in conflict with this Agreement.


3.EMPLOYMENT AT-WILL. Employee and ServiceSource acknowledge and agree that
during Employee's employment with ServiceSource the parties intend to strictly
maintain an at-will employment relationship. This means that at any time during
the course of Employee's employment with ServiceSource, Employee is entitled to
resign with or without cause and with or without advance notice. Similarly,
ServiceSource specifically reserves the same right to terminate Employee's
employment at any time with or without cause and with or without advance notice.
Nothing in this Agreement or the relationship between the parties now or in the
future may be construed or interpreted to create an employment relationship for
a specific length of time or a right to continued employment. Employee and
ServiceSource understand




--------------------------------------------------------------------------------




and agree that only ServiceSource's Chief Executive Officer possesses the
authority to alter the at-will nature of Employee's employment status, and that
any such change may be made only by an express written employment contract
signed by ServiceSource's Chief Executive Officer. No implied contract
concerning any employment-related decision or term or condition of employment
can be established by any other statement, conduct, policy or practice.


4.CASH COMPENSATION.


(a)Base Salary and Target Bonus. In consideration for the services and covenants
described in this Agreement, ServiceSource agrees to pay Employee an annual base
salary of four hundred thousand dollars ($400,000), paid on ServiceSource's
normal payroll dates, subject to all applicable withholdings. In addition,
Employee will be eligible for a potential annual target bonus amount of up to
two hundred thousand dollars ($200,000), prorated to May 1st for the 2013 fiscal
year. The bonus is discretionary, not guaranteed, and is also subject to
applicable performance requirements as determined by the Board of Directors of
ServiceSource (the “Board of Directors”) in its sole discretion. Except as
otherwise provided in this Agreement, Employee must be employed as of the date
of the scheduled bonus payment in order to be eligible for any form of bonus
payment. In no event shall any such bonus be paid after the later of (i) the
fifteenth (15th) day of the third (3rd) month following the close of
ServiceSource's fiscal year in which any such bonus is earned or (ii) March 15
following the calendar year in which any such bonus is earned


5.EQUITY COMPENSATION. Employee will be eligible to participate in the
ServiceSource International, Inc. 2011 Equity Incentive Plan (the “Equity
Incentive Plan”) and the ServiceSource International, Inc. 2011 Employee Stock
Purchase Plan (the “Employee Stock Purchase Plan”), subject to the requirements
of the applicable plan. Subject to (i) approval by the Board of Directors (or
its Compensation Committee), (ii) the terms of the Equity Incentive Plan, and
(iii) the terms of the respective equity compensation award agreements under the
Plan, the Company will recommend to the Board of Directors of ServiceSource (or
its Compensation Committee) that Employee be granted the equity compensation
described under subsections (a) and (b) of this Section 5, in addition to
Employee's cash compensation, effective upon the action of the Board of
Directors (or Compensation Committee) approving the equity compensation grant
(or such later date as the Board of Director or Compensation Committee may
determine). The grant date of the equity compensation as determined above is
herein referred to as the “Grant Date.”


(a)Stock Option Grant. The Company will recommend to the Board of Directors (or
its Compensation Committee) that Employee be granted a nonqualified stock option
to purchase up to two hundred thousand (200,000) shares of ServiceSource's
common stock (“Shares”) under the Equity Incentive Plan (the “Option”), at an
exercise price per share equal to the fair market value on the Grant Date of a
single Share as determined under the Equity Incentive Plan. The Option will be
scheduled to vest as follows: (i) twenty five percent (25%) of the Shares
underlying the Option shall vest on December 31, 2013 and (ii) the remaining
seventy five percent (75%) of the Shares underlying the Option shall vest
monthly on a pro rata basis, on the last day of each calendar month, over the
following thirty six (36) months, so as to be 100% vested on December 31, 2016.
In all cases, vesting shall be subject to Employee remaining as a Service
Provider (as such term is defined in the Equity Incentive Plan) through each
vesting date, subject to any acceleration of vesting as provided in this
Agreement. Note that the above grant and its terms remain subject to approval by
the Board of Directors (or the Compensation Committee), and to the terms and
conditions of the Equity Incentive Plan and a related stock option agreement,
and that any granted shares will be subject to all applicable state and federal
tax and securities laws.


(b)Restricted Stock Units Grant. The Company will recommend to the Board of
Directors of ServiceSource (or its Compensation Committee) that Employee be
granted two hundred thousand




--------------------------------------------------------------------------------




(200,000) restricted stock units (“RSUs”) under the Equity Incentive Plan. The
proposed RSUs will be scheduled to vest and be payable as follows: (i)
twenty-five percent (25%) of Employee's RSUs will vest on December 31, 2013 and
(ii) the remaining RSUs will vest and be payable in three equal installments on
each of December 31, 2014, December 31, 2015 and December 31, 2016 so as to be
fully vested on December 31, 2016. In all cases, vesting shall be subject to
Employee remaining as a Service Provider (as such term is defined in the Equity
Incentive Plan) through each vesting date, subject to any acceleration of
vesting as provided in this Agreement. Note that the above grant and its terms
remain subject to approval by the Board of Directors (or the Compensation
Committee), and to the terms and conditions of the Equity Incentive Plan and a
related RSU agreement, and that any granted shares will be subject to all
applicable state and federal tax and securities laws.


(c)    Employee Stock Purchase Plan. Subject to the terms and conditions of the
Employee Stock Purchase Plan as now or hereafter in effect as determined by the
Board of Directors (or Compensation Committee), Employee will be eligible to
participate in the Employee Stock Purchase Plan while he meets the eligibility
requirements under the Employee Stock Purchase Plan. Note that any purchase
rights or purchased shares under the Employee Stock Purchase Plan will be
subject to all applicable state and federal tax and securities laws and the
employment policies of ServiceSource.


6.BENEFITS. As a full-time employee, Employee shall be entitled to all of the
benefits provided to ServiceSource executive employees, in accordance with any
benefit plan or policy adopted by ServiceSource from time to time during the
existence of this Agreement. Employee's rights and those of Employee's
dependents under any such benefit plan or policy shall be governed solely by the
terms of such plan or policy. ServiceSource reserves the right to cancel or
change the benefit plans and policies it offers to its employees at any time.
ServiceSource reserves to itself or its designated administrators exclusive
authority and discretion to determine all issues of eligibility, interpretation
and administration of each such benefit plan or policy.


7.PROPRIETARY AND CONFIDENTIAL INFORMATION (INCLUDING TRADE SECRETS). Employee
acknowledges that his employment with ServiceSource will allow him access to
Proprietary and Confidential Information. Employee understands that Proprietary
and Confidential Information includes customer and applicant lists, whether
written or solely a function of memory, data bases, whether on computer disc or
not, business files, contracts and all other information which is used in the
day-to-day operation of ServiceSource which is not known by persons not employed
by ServiceSource and which ServiceSource undertakes efforts to maintain its
secrecy. Employee understands and agrees that this is confidential information
which the law treats as privileged, therefore protecting an employer from use
without consent.
(a)Definition. “Proprietary and Confidential Information” is defined as all
information and any idea in whatever form, tangible or intangible, of a
confidential or secret nature that pertains in any manner to the business of
ServiceSource. As used herein, the term “Confidential Information” shall include
any and all non-public information relating to ServiceSource or its business,
operations, financial affairs, performance, assets, pricing and pricing
strategies, technology, research and development, processes, products,
contracts, customers, licensees, sublicensees, suppliers, personnel, plans or
prospects, whether or not in written form and whether or not expressly
designated as confidential, including (without limitation) any such information
consisting of or otherwise relating to trade secrets, know-how, technology
(including software and programs), designs, drawings, photographs, samples,
processes, license or sublicense arrangements, formulae, proposals, product
specifications, customer lists or preferences, referral sources, marketing or
sales techniques or plans, operating manuals, service manuals, financial
information or projections, lists of suppliers or distributors or sources of
supply.






--------------------------------------------------------------------------------




Proprietary and Confidential Information shall include both information
developed by Employee for ServiceSource and information Employee obtained while
in ServiceSource's employment. All Proprietary and Confidential Information,
whether created by Employee or other employees, shall remain the property of
ServiceSource.
(b)Non-Disclosure and Return. Employee agrees that he will not, under any
circumstances, or at any time, whether as an individual, partnership, or
corporation, or employee, principal, agent, partner or shareholder thereof, in
any way, either directly or indirectly, divulge, disclose, copy, use, divert or
attempt to divulge, disclose, copy, use or divert ServiceSource's Proprietary
and Confidential Information, except to the extent authorized and necessary to
carry out Employee's responsibilities during employment with ServiceSource, or
as required by law. Upon termination of Employee's employment with
ServiceSource, Employee shall immediately return to ServiceSource all property
in Employee's possession or control that belongs to ServiceSource, including all
property in electronic form and all copies of Proprietary and Confidential
Information.


(c)Former Employer Information. Employee agrees that Employee will not, during
Employee's employment with ServiceSource, improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and that Employee will not bring onto the premises of
ServiceSource any unpublished document or proprietary information belonging to
any such employer, person or entity unless consented to in writing by such
employer, person or entity. Employee represents and warrants to ServiceSource
that Employee is not in breach of any agreement with any former Employer by
accepting employment with ServiceSource.


(d)Third Party Information. Employee recognizes that ServiceSource may have
received and in the future may continue to receive from third parties their
confidential or proprietary information as they may so designate, subject to a
duty on ServiceSource's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. Employee agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out Employee's work for ServiceSource consistent with
ServiceSource's agreement with such third party.


(e)Notification to New Employer. In the event that Employee's employment with
ServiceSource ends, Employee consents to notification by ServiceSource to any
subsequent employer of Employee's rights and obligations under this Agreement.


(f)No Solicitation of Clients Using Proprietary and Confidential Information.
Employee acknowledges and agrees that the names, addresses, and contact
information of ServiceSource's clients and all other confidential information
relating to those clients, have been compiled by ServiceSource at great expense
and represent a real asset of ServiceSource. Employee further understands and
agrees that this information is deemed confidential by ServiceSource and
constitutes trade secrets of ServiceSource. Employee understands that this
information has been provided to Employee in confidence, and Employee agrees
that the sale or unauthorized use or disclosure of any of ServiceSource's trade
secrets obtained by Employee during employment with ServiceSource constitutes
unfair competition. Employee agrees and promises not to engage in any unfair
competition with ServiceSource. Employee further agrees not to, directly or
indirectly, during or after termination of employment, make known to any person,
firm, or company any information concerning any of the clients of ServiceSource
which, as Employee acknowledges, is confidential and constitutes trade secrets
of ServiceSource. Nor shall Employee use any such confidential and trade secret
information to solicit, take away, or attempt to call on, solicit or take away
any of the clients




--------------------------------------------------------------------------------




of ServiceSource on whom Employee called or whose accounts Employee had serviced
during employment with ServiceSource, whether on Employee's own behalf or for
any other person, firm, or ServiceSource.
(g)No Solicitation of Employees. Employee understands and acknowledges that as
an employee of ServiceSource he has certain fiduciary duties to ServiceSource
which would be violated by the solicitation and/or encouragement of
ServiceSource employees to leave the employ of ServiceSource. Employee therefore
agrees that he will not, either during his employment or for a period of one
year after employment has terminated, solicit any of ServiceSource's employees
for a competing business or otherwise induce or attempt to induce such employees
to terminate employment with ServiceSource, either directly or through any third
parties. Employee agrees that any such solicitation during that period of time
would constitute unfair competition.


(h)Assignment of Rights. All Proprietary and Confidential Information and all
patents, patent rights, copyrights, trade secret rights, trademark rights and
other rights (including, without limitation, intellectual property rights) owned
by or otherwise belonging to ServiceSource anywhere in the world in connection
therewith, is and shall be the sole property of the ServiceSource. Employee
hereby assigns to ServiceSource any and all rights, title and interest Employee
may have or acquire in ServiceSource's Proprietary and Confidential Information
and ServiceSource's property.


8.SEVERANCE BENEFITS.


(a)Termination Without Cause Before December 31, 2013. If ServiceSource should
terminate Employee's employment without Cause (as defined below) prior to
December 31, 2013, Employee shall be entitled to receive, in a lump sum in cash,
an amount equal to Employee's then current base salary for the period from the
date of Employee's termination through December 31, 2013, subject to all
applicable withholding requirements. In addition, Employee shall vest as to the
portion of the Option and the RSUs that would have vested had he remained
employed through December 31, 2013.


(b)Termination Without Cause or Resignation for Good Reason Following a Change
in Control (Equity Acceleration). If ServiceSource or a successor should
terminate Employee's employment without Cause or Employee should resign from his
employment for Good Reason, in either case upon or following a “Change in
Control” (as defined in the Equity Incentive Plan), then all of Employee's
outstanding equity compensation awards (including, without limitation, all stock
options, restricted stock, restricted stock units and any other equity
compensation awards) shall immediately have their vesting accelerated 100%, so
as to become fully vested.


(c)Definitions: For purposes of this Section 8:


(i)“Cause” shall mean the occurrence of any of the following events:
(i) Employee's commission of any felony or any crime involving fraud or
dishonesty under the laws of the United States or any state thereof;
(ii) Employee's commission of, or participation in, a fraud or act of dishonesty
against ServiceSource; (iii) Employee's willful violation of any contract or
agreement between Employee and ServiceSource or any statutory duty owed to
ServiceSource; (iv) Employee's unauthorized use or disclosure of Proprietary and
Confidential Information; or (v) Employee's gross misconduct; and


(ii)“Good Reason” shall mean the occurrence of any one of the following events,
without Employee's written consent: (1) a material, adverse change in Employee's
job title from that in effect immediately prior to the Change in Control; (2)
Employee is not (x) the most senior software executive of the ultimate parent
company of the successor entity to such Change in Control (or the successor
entity itself, if no such parent entity exists) (the “Successor Entity”), (y)
reporting directly to the Chief Executive Officer




--------------------------------------------------------------------------------




of the Successor Entity and (z) a member of the board of directors of the
Successor Entity; (3) any other material, adverse change in Employee's duties,
authorities or job responsibilities from that in effect immediately prior to the
Change in Control; (4) a relocation of Employee's principal place of employment
beyond a radius of 30 miles from its location immediately prior to the Change in
Control; or (5) any material reduction in Employee's base salary, target bonus
or aggregate level of benefits measured against such compensation or benefits as
in effect immediately prior to the Change in Control; provided that Employee has
notified ServiceSource in writing of the event described in (1), (2), (3), (4)
or (5) above within ninety (90) days after the occurrence of such event,
ServiceSource (or its successor) has within thirty (30) days thereafter failed
to restore Employee to the appropriate job title, duties, authorities,
responsibility, location, salary, target commissions or benefits and Employee
actually terminates employment within thirty (30) days following the expiration
of ServiceSource's thirty (30)-day cure period described above; and


(iii)“Section 409A Limit” shall mean the lesser of two (2) times: (a) Employee's
annualized compensation based upon the annual rate of pay paid to Employee
during Employee's taxable year preceding Employee's taxable year of Employee's
separation from service with ServiceSource; or (b) the maximum amount that may
be taken into account under a qualified plan pursuant to Section 401(a)(17) of
the Internal Revenue Code of 1986, as amended (the “Code”) for the year in which
Employee's employment is terminated.


(d)Release. Notwithstanding the foregoing, the severance benefits described in
this Section 8 are subject to Employee's execution and delivery of a binding
general release of claims in the form set forth as Schedule A, and such release
shall becoming effective, binding and irrevocable in accordance with its terms
within fifty-two (52) days following the termination date. No severance payments
or vesting acceleration under this Agreement shall be paid or provided unless
and until the release becomes effective. Any severance payment to which Employee
is entitled shall be paid by ServiceSource in full on the fifty-third (53d) day
following Employee's employment termination date or such later date as is
required to avoid the imposition of additional taxes under Code Section 409A and
the regulations and guidance thereunder, and any applicable state law equivalent
(together, “Section 409A”).


(e)Section 409A Compliance. Notwithstanding any provision to the contrary
herein, no Deferred Payments (as defined below) that become payable under this
Agreement by reason of Employee's termination of employment with ServiceSource
(or any successor entity thereto) will be made unless such termination of
employment constitutes a “separation from service” within the meaning of Section
409A. Further, if Employee is a “specified employee” of ServiceSource (or any
successor entity thereto) within the meaning of Section 409A on the date of
Employee's termination of employment (other than a termination of employment due
to death), then the Deferred Payments that are payable within the first six (6)
months following Employee's termination of employment, shall be delayed until
the first payroll date that occurs on or after the date that is six (6) months
and one (1) day after the date of Employee's termination of employment, when
they shall be paid in full arrears. All subsequent Deferred Payments, if any,
will be paid in accordance with the payment schedule applicable to each payment
or benefit. Notwithstanding anything herein to the contrary, if Employee dies
following Employee's employment termination but prior to the six (6) month
anniversary of his employment termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of death and all other Deferred
Payments will be payable in accordance with the payment schedule applicable to
each payment or benefit. Each payment and benefit payable under this Agreement
is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. For the purposes of this Agreement,
“Deferred Payment” means any severance pay or benefits to be paid or provided to
Employee (or Employee's estate or beneficiaries) pursuant to this Agreement and
any other severance payments or separation benefits, that in each case, when
considered together, are considered deferred compensation under Section 409A.




--------------------------------------------------------------------------------




It is intended that none of the severance payments under this Agreement will
constitute Deferred Payments but rather will be exempt from Section 409A as a
payment that would fall within the “short-term deferral period” as described
below or resulting from an “involuntary separation from service” as described
below. Any ambiguities or ambiguous terms herein will be interpreted to be
exempt from or comply with the requirements of Section 409A. ServiceSource and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.


Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this Section
8. Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of this Section 8.


(f)Termination of Employment for Other Reasons. The above severance benefits in
this Section 8 shall not be paid or provided in the event of the termination of
Employee's employment due to Employee's death, disability or resignation (other
than a resignation for Good Reason upon or following a Change in Control as set
forth in Section 8(b) above), or the termination of his employment by
ServiceSource or its successor for Cause. For purposes of clarity, a termination
by reason of Employee's death or disability shall not be deemed a termination
without “Cause” under this Agreement.


9.SEVERABILITY. In the event that any provision of this Agreement is determined
by a court of competent jurisdiction to be illegal, invalid or unenforceable to
any extent, such term or provision shall be enforced to the fullest extent
permissible under the law and all remaining terms and provisions hereof shall
continue in full force and effect.


10.MODIFICATION OF AGREEMENT. This Agreement may be modified only in writing by
mutual agreement of ServiceSource and Employee. Any such writing must
specifically state that it is intended to modify the parties' Agreement and
state which specific provision or provisions this writing intends to modify.
Such written modification will only be effective if signed by ServiceSource's
Chief Executive Officer. Any attempt to modify this Agreement orally, or by a
writing signed by any person other than ServiceSource's Chief Executive Officer,
or by any other means, shall be null and void. This Agreement is intended to be
the final and complete statement of the parties' agreement concerning the legal
nature of their employment relationship in any and all disputes arising from
that relationship.


11.COMPLETE AND VOLUNTARY AGREEMENT. This Agreement constitutes the entire
understanding of the parties on the subject covered. The parties expressly
warrant that they have read and fully understand this Agreement; that they have
had the opportunity to consult with legal counsel of their own choosing to have
the terms of this Agreement fully explained to them; that they are not executing
this Agreement in reliance on any promises, representations or inducements other
than those contained herein; and that they are executing this Agreement
voluntarily, free of any duress or coercion.


12.DISPUTE RESOLUTION. This Agreement shall be governed by California law,
without regard to its principles of conflicts of laws. Any dispute arising from
this Agreement shall be subject to the exclusive jurisdiction of state and
federal courts located in the Northern District of California, and each party
hereby waives any and all objections to that venue. The prevailing party in any
such dispute shall recover




--------------------------------------------------------------------------------




its reasonable attorneys' fees and costs from the losing party, including any
fees or costs arising from an appeal.


13.SUCCESSORS AND ASSIGNS. This Agreement will be binding upon Employee's heirs,
executors, administrators and other legal representatives and will be for the
benefit of ServiceSource, its successors, and its assigns.


14.GOLDEN PARACHUTE BEST AFTER TAX RESULTS If any of the payments to Employee
(prior to any reduction, below) provided for in this Agreement, together with
any other payments which Employee has the right to receive from ServiceSource or
any corporation which is a member of an “affiliated group” as defined in Section
1504(a) of the Code, without regard to Section 1504(b) of the Internal Revenue
Code), of which ServiceSource is a member (the “Payments”) would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), and if the
Safe Harbor Amount is greater than the Taxed Amount, then the total amount of
such Payments shall be reduced to the Safe Harbor Amount. The “Safe Harbor
Amount” is the largest portion of the Payments that would result in no portion
of the Payments being subject to the excise tax set forth at Section 4999 of the
Code (“Excise Tax”), after reduction for taxes as described below. The “Taxed
Amount” is the total amount of the Payments after reduction for taxes as
described below (prior to any reduction, above) notwithstanding that all or some
portion of the Payments may be subject to the Excise Tax. Solely for the purpose
of comparing which of the Safe Harbor Amount and the Taxed Amount is greater,
the determination of each such amount, shall be made on an after-tax basis,
taking into account all applicable federal, state and local employment taxes,
income taxes, and, if applicable, the Excise Tax (all of which shall be computed
at the highest applicable marginal rate regardless of Employee's actual marginal
rate). If a reduction of the Payments to the Safe Harbor Amount is necessary,
then the reduction shall occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of equity awards other than
options; cancellation of accelerated vesting of options; and reduction of
employee benefits. In the event that acceleration of vesting of equity awards or
options is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant of the Employee's awards. If two or more
equity awards other than options are granted on the same date, and reduction of
acceleration is required under this paragraph, each award will be reduced on a
pro-rata basis. If two or more options are granted on the same date, and
reduction of acceleration is required under this paragraph, each option will be
reduced on a pro-rata basis. In no event shall Employee have any discretion with
respect to the ordering of payment reductions. ServiceSource and its tax
advisors shall make all determinations and calculations required to be made to
effectuate this paragraph at ServiceSource's expense.


[Signature page follows]




--------------------------------------------------------------------------------






ServiceSource International, Inc.










By: /s/ MICHAEL A. SMERKLO            4/30/13
Michael Smerklo                    Date


        




Employee










/s/ RICHARD CAMPIONE                4/30/13
Richard Campione                     Date    




--------------------------------------------------------------------------------




Schedule A
Form of Release
In exchange for the consideration provided by ServiceSource International, Inc.
or its successor (the “Company”) to the undersigned current or former employee
of the Company (the “Employee”) under this Agreement or the employment agreement
between the Company and the Employee, that Employee is not otherwise entitled to
receive, and subject to the Company's compliance with its post-termination
obligations to Employee, Employee hereby generally and completely releases the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to Employee's employment with the Company or the
termination of that employment; (2) all claims related to Employee's
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys' fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the Family and Medical Leave
Act; the Employee Retirement Income Security Act; California Fair Employment and
Housing Act (as amended ), any state labor code; the Equal Pay Act, of 1963, as
amended.
Section 1542 Waiver. Employee hereby acknowledges that he has read and
understands Section 1542 of the Civil Code of the State of California, which
reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Employee hereby expressly waives and relinquishes all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the release of any unknown or unsuspected claims
Employee may have against the Company, its affiliates, and the entities and
persons specified above.
ADEA Waiver and Release. Employee acknowledges that Employee knowingly and
voluntarily waives and releases any rights Employee may have under the ADEA, as
amended. Employee also acknowledges that the consideration given for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing, as required by the ADEA, that: (a)
his waiver and release does not apply to any rights or claims that may arise
after the execution date of this Agreement; (b) Employee has been advised that
he has the right to consult with an attorney prior to executing this Agreement;
(c) Employee has been given twenty-one (21) days to consider this Agreement; (d)
Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after this




--------------------------------------------------------------------------------




Agreement is executed by Employee, provided that the Company has also executed
this Agreement by that date (“Effective Date”). The parties acknowledge and
agree that revocation by Employee of the ADEA Waiver and Release is not
effective to revoke his waiver or release of any other claims pursuant to this
Agreement.




By:                          Date:                    








